Citation Nr: 1756440	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected unspecified trauma-and stress-related-disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a December 2015 rating decision, the RO changed the Veteran's diagnosis to unspecified trauma-and-stressor-related-disorder from the previous diagnosis of depressive disorder not otherwise specified.  The Board has recharacterized the issue accordingly.

In this decision, the Board is granting a disability rating of 50 percent for the Veteran's psychological disorder.


FINDINGS OF FACT

In resolving all doubt in the Veteran's favor, his psychological disorder is manifested by flattened affect; panic attacks more than once a week; depressed mood, anxiety, suspiciousness and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for unspecified trauma-and-stressor-related-disorder have been met for the entire period on appeal.  38 U.S.C. §§ 1155, (2012); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's unspecified trauma-and-stressor-related-disorder is a psychiatric disorder rated under 38 C.F.R. § 4.130.  The Board finds that the evidence of record supports an initial rating of 50 percent for his psychiatric disorder.

Under the provisions for rating psychiatric disorders, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

This appeal was certified before August 4, 2014; therefore, the nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.

Based on a review of the evidence, the Board finds that a 50 percent rating is warranted.  The Veteran has chronic sleep impairment and depressed mood.  These symptoms have increased since he retired from his job and his wife became ill.  He is noted to have anxiety, depressed mood, and suspiciousness.  Psychiatric evaluations note restricted affect, neutral mood, obsessive thoughts, and difficulty interacting with people.

The Veteran's wife reported that he was irritable and "nasty."  At a January 2012 psychological appointment, the Veteran reported experiencing "attacks of anxiety" but did not specify their frequency or provide details of their effects.  Treatment records do not show chronic or frequent panic attacks, and the Veteran did not report them to the VA examiners.  However, he reported panic attacks that occurred at least two times per week in his Substantive Appeal (Form 9). 

The Veteran asserts that his GAF score at the time of his initial rating supports a higher rating.  However, the GAF scores assigned in a case are not dispositive of the percentage rating issue; rather, they must be considered along with all of the other evidence.  38 C.F.R. § 4.126(a).  As the bulk of the evidence of record meets the criteria for a higher, 50 percent rating, the argument is moot.

The Board finds that the Veteran demonstrated symptoms specifically listed in the General Rating Formula for Mental Disorders as representative of occupational and social impairment with reduced reliability and productivity, such as flattened affect and panic attacks.  See 38 C.F.R. § 4.130.  The symptoms noted in the rating schedule are, however, not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  The Board has considered whether the Veteran manifested any other symptoms which were of a comparable severity to the criteria for a 70 percent rating, but finds that he did not have any such symptoms during the appeal period.  The Veteran's psychiatric impairment for the entire appeal period met or more nearly approximate the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.





ORDER

A disability rating of 50 percent for unspecified trauma-and stress-related-disorder is granted for the period on appeal.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


